Citation Nr: 1203346	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis (claimed as bilateral athlete's foot).

2.  Entitlement to service connection for tinea cruris (claimed as rash).

3.  Entitlement to service connection for a chronic disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military duty from December 1963 to November 1966 and October 1976 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a decision of June 2010, the Board denied service connection for, among other issues, tinea pedis, tinea cruris, headaches and a heart condition. 

In November 2011, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims vacated the Board's decision which denied the above mentioned issues and remanded the claim for further development.  

In July 2011, the RO granted service connection for coronary artery disease.  As the benefit has been granted, the issue of service connection for a heart condition is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The Veteran seeks service connection for tinea pedis, tinea cruris and headaches.  In a statement of December 2011, the Veteran stated that he has continued to receive treatment at the Pensacola VA outpatient clinic and he would like those records to be considered in his appeal.  A review of the claim file shows that some VA outpatient records through July 2011 have been associated with the claim file.  However, as there are additional outstanding records which the Veteran wants considered in his appeal, a remand is necessary to obtain the VA treatment records since July 2011 (as well as any earlier records that have not been obtained) and associate them with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records for the Veteran from the Pensacola VA Medical Center from December 2006 to the present.  A negative response is requested if no records are available.

2.  After completion of the above and any other development deemed necessary, the RO should then re-adjudicate the claims.  If any claim remains denied, the RO should issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


